Carley, Judge.
Appellant was tried and convicted of rape and aggravated sodomy. He appeals from the denial of his motion for a new trial.
1. Appellant enumerates the general grounds. The evidence was sufficient to support the verdict. Although appellant testified that the victim approached him for sex and that he refused, the trior of fact resolved this conflict in favor of the state. This court will not substitute its judgment for that of the trior of fact. Lamar v. State, 243 Ga. 401 (254 SE2d 353) (1979). “The evidence of the primary issue being in conflict, the jury’s resolution of that issue against the appellant will be affirmed where the evidence adequately supports *551the jury’s conviction, which it does in this case. [Cit.]” Mitchell v. State, 157 Ga. App. 181, 183 (276 SE2d 864) (1981). A rational trior of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Decided February 25, 1983.
Carl P. Greenberg, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Harvey W. Moskowitz, H. Allen Moye, Assistant District Attorneys, for appellee.
2. Appellant further enumerates as error the denial of his motion for a continuance. Appellant contends a continuance was necessary in order for him to obtain a transcript of the preliminary hearing. The granting of a motion for continuance is within the sound discretion of the trial judge, and absent a clear showing of abuse, this court will not reverse for refusing to grant a continuance. Dent v. State, 139 Ga. App. 321 (228 SE2d 357) (1976). The trial court had already granted appellant two continuances for the same purpose. From our review of the evidence that was made available to the court by appellant’s counsel in support of his third motion for continuance, we find that there was no abuse of discretion in denying it. Hammonds v. State, 157 Ga. App. 393 (277 SE2d 762) (1981).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.